       Case 2:19-cv-02082-JJT Document 29 Filed 02/17/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Tony Lee Myers,                                    No. CV-19-02082-PHX-JJT (CDB)
10                  Petitioner,                         ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 28)(“R&R”) submitted by United
16   States Magistrate Judge Camille D. Bibles recommending that the Court deny the Petition
17   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1). In the R&R, Judge Bibles
18   explicitly warned Petitioner he had 14 days from entry of the R&R to file any specific
19   written objections to it, and failure to do so would result in Petitioner’s waiving his right
20   to de novo appellate review of the findings of fact, conclusions of law, and the issues.
21   (Doc. 24 at 24.) It has been over a month since Judge Bibles entered her R&R and
22   Petitioner has filed no objections timely or otherwise. Pursuant to United States v. Reyna-
23   Tapia , 328 F.3d 1114, 1121 (9th Cir. 2003), he has waived his right to review of the issues.
24   Judge Bibles’ findings of fact and conclusions of law. The Court thus will adopt the R&R
25   in whole and deny the Petition. Grounds One, Five, Six and Eight are denied on the merits
26   as the state court did not unreasonably apply clearly established federal law. Grounds Two
27   through Four are procedurally defaulted without excuse. Grounds Seven and Nine allege
28
       Case 2:19-cv-02082-JJT Document 29 Filed 02/17/21 Page 2 of 2



 1   only errors in the application of state law and do not present federal claims; they are thus
 2   not cognizable under Section 2254.
 3          IT IS ORDERED adopting the R&R (Doc. 28) in whole.
 4          IT IS FURTHER ORDERED denying the Petition (Doc. 1). The Clerk of Court
 5   shall enter judgment accordingly and close this matter.
 6          IT IS FURTHER ORDERED denying a certificate of appealability and leave to
 7   proceed in forma pauperis. Petitioner has failed to make a showing of denial of any
 8   constitutional right as to Grounds One and Five through Nine. Grounds Two through Four
 9   are justified by a plain procedural bar.
10          Dated this 16th day of February, 2021.
11
12                                          Honorable John J. Tuchi
                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
